Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jerry Lee Ross appeals the district court’s order accepting the magistrate judge’s recommendation to grant Defendants’ motions to dismiss Ross’ civil claims against Defendants. On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R, 34(b). Because Ross’ informal brief does not challenge the basis for the district court’s disposition, Ross has forfeited appellate review of the court’s order. See Williams v. Giant Food Inc., 370 F.3d 423, 430 n.4 (4th *543Cir. 2004). Accordingly, we affirm the district court’s judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the deeisional process.
AFFIRMED